Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments
The submission filed on 8/20/21 is acknowledged.
                                                                                                                                                                                                      
Status of Claims
Claims 1, 3-5, 7-11, 13, 14, 17, 18 and 21-27 are pending. 
In the submission filed on 8/20/21, claims 1, 11, 21, 25 and 26 were amended, claim 15 was cancelled, and claim 27 was added. (Claims 2, 6, 12, 16, 19 and 20 were cancelled in a previous paper.)
Claims 1, 3-5, 7-11, 13, 14, 17, 18 and 21-27 are rejected.

Response to Arguments
Regarding Applicant's statement of substance of the interview (Remarks, pp. 7, 8, 12)
Applicant writes:


As discussed above, during the interview Applicant understood the Examiner to agree that the subject matter of this amendment was not described by the asserted references of record. In addition, Applicant submits that the asserted references of record do not disclose, teach, or suggest the subject matter of this amendment. (Response, p. 12)


The above statements of Applicant are not an accurate representation of the interview. In particular, the Examiner did not agree that: (1) the subject matter of the amendments discussed at the interview was not described by the asserted references of record, and (2) the amendments would overcome the rejection of record.
Regarding the rejections under 35 U.S.C. 112
The previous rejections under 35 U.S.C. 112 have been overcome in significant part. Applicant's attention is directed to the outstanding and new rejections under 35 U.S.C. 112 and the remarks below.
Lack of Algorithm
Upon reconsideration, "causing display of GUI …" is deemed a generic computer function, that is to say, any generic computer is deemed to perform causing display of a GUI, and 
Means-plus-function
The functions cited ("to specify …," "to initiate …," "to permit …," "to initiate …") are deemed programmed computer functions, and further are deemed specialized functions. While non-specialized functions can be performed by a general purpose computer and hence are adequately supported by disclosure of a general purpose computer serving as the corresponding structure under 35 U.S.C. 112(f), specialized functions require disclosure of, in addition to a general purpose computer, an algorithm that the computer uses to perform the function, as the corresponding structure under 35 U.S.C. 112(f). 
In the case of the recited "first control," no such algorithm is found in Applicant's disclosure. For example, regarding the "first control" of claim 25, Applicant's disclosure 0047 merely restates the function, viz., permit a user to specify selection criteria. Regarding the "first control" of claim 1, Applicant's disclosure is generally not seen to support its functionality. Specifically, the disclosure describes the user, not the first control, as the entity that specifies selection criteria. However, 0033 arguably restates 
In the case of the recited "second control," the functions are arguably supported by algorithms (each algorithm comprising a single step) at 0016 (initiate VOIP call to provider in response to user clicking "CALL NOW" button), 0021 (initiate VOIP call), 0023 (initiate VOIP call via P2P connection between server and client, or initiate call to telephone), 0025 (initiate VOIP call), 0028 (generate call module to channel a VOIP call), 0036 (initiate VOIP call), 0045 (initiate VOIP call).
 Note that in response to this rejection Applicant cites portions of paragraphs 0045, 0033, 0047 and 0048 of its specification, but this cited subject matter does not disclose algorithms for performing the functions of the recited first and second controls.
Relative term
The instant amendment narrows claim 21 to recite that there is no additional user input after the second user input. The amendment thus imposes a temporal restriction on the additional user input. It does not clarify what input the "additional input" is additional with respect to, e.g., it does not stipulate that the additional input is additional to (i.e., other than) the first and second user input. It is noted that 
Regarding the double patenting rejection
Applicant has requested that the double patenting rejection be held in abeyance until the indication of allowable subject matter. (Response, p. 8)
Regarding Applicant's arguments with respect to the rejection under 35 U.S.C. 102 and 103
Applicant's arguments have been fully considered but are not persuasive. 
Applicant argues that Diana does not teach "a first control to specify a selection criteria [sic] associated with providers of a service" "because the[] 'pieces of information that will consumer's own attributes and do not specify a selection criteria [sic] associated with providers  of a service" (Response, pp. 12-14; emphasis in original).
	The Examined disagrees. The Examiner agrees that the segmentation data (SD) pertains to the consumer. However, the SD also pertains to the providers/sellers. The information collected from the consumer defines SD that is used to match the consumer with an appropriate vendor. Hence the information defining the SD is used to select the provider/seller and hence constitutes selection criteria associated with the providers of a service. 
	Thus, while Applicant cites the SD described in Diana 0044, Diana 0045 teaches that the accumulated SD described in 0044 is forwarded to the seeker matching unit for matching the consumer with a vendor based on the SD. See also, e.g., 0107 ("vendors matching the qualifications of the corresponding segmentation data are found and paired up with the responding customers"). The matching, and hence the fact that the SD is used to select an appropriate provider/seller, is elaborated on in, e.g., 0012-0024. As explained there, SD may pertain, e.g., to a consumer's income level, credit rating, geography, etc. (see also 0044, SD may pertain to many other consumer attributes, including, e.g., predicted number of units consumer will purchase and total segmentation data "… is structured to differentiate the corresponding lead according to the lead's probability of serviceability by different ones of potential vendors'") support the Examiner's argument set forth here -- the "probability of serviceability by different ones of potential vendors" depends on/ reflects the attributes of the vendors, and the more "probable" it is -- based on a specific consumer's SD -- that a given vendor can "service" the specific consumer's SD, the more probable it is that that vendor will be selected to service the consumer. Hence, the SD is structured to differentiate the consumer according to vendor attributes, i.e., 
	Accordingly, 0034(c) (filling in web-based application form that asks for information defining segmentation data) teaches the recited "first control to specify selection criteria associated with providers of a service."
	Applicant further states that Diana's field for entering a phone number does not teach the recited "first control to specify selection criteria associated with providers of a service" (Response, p. 13). The Examiner notes that Diana's field for entering a phone number was not specifically cited as teaching this claimed subject matter. Nonetheless, Diana's field for entering a phone number (Fig. 1, 32c) may be deemed to teach the recited "first control to specify selection criteria associated with providers of a service" because the field for entering a phone number is a field for a consumer to respond to the promotion "YOU NEED PRODUCT X / SERVICE Y ????" (Fig. 1) by entering the consumer's phone number to connect to a vendor of the product x / service Y. Accordingly, the consumer's entering of his/her phone number is tantamount to the consumer answering "yes" to the promotion and hence constitutes selection criteria specifying providers of the indicated product x /service y.
	In the paragraph bridging pages 14-15 of the Response, Applicant argues that Diana's users input information on same screen of the Graphical User Interface" and (b) "Diana does not discuss the first control and the second control are displayed on a same screen of the GUI" (emphasis in original).
	The Examiner disagrees. 
Even if it were true that Diana's users input information on multiple websites, this would not obviate the fact that in Diana the recited first and second inputs are received on the same screen, as set forth in the previous rejection (Office Action issued on 7/7/21). Diana 0034 describes "computer screen 32" (0032) of Fig. 1A. As taught by Diana 0034(c), the web based application form is not shown in Fig. 1A. Nonetheless, in order for the user to fill out the web based application form, the computer screen 32 must provide some control (e.g., button to select or click, field to enter information in, etc.) in order for the user to fill out the web based application form or to commence doing so. Even if the user were required to submit information on different webpages, the control is still displayed on and the information (input) is still being entered (received) via the same screen, viz., Diana's computer screen 32. Note that even if some information is inputted on a first webpage and additional information is entered on a second on the same screen. As a hypothetical example, an input received on a second computer screen, in response to promotional content shown on a first 
At page 16 of the Response, Applicant argues that Diana doesn’t teach "automatically initiating a communication with the automatically selected provider" because the user calls a number and hence the user, rather than Diana's system, initiates the communication.
The Examiner disagrees. 
First, Applicant appears to be referring to Diana, Fig. 1, 32b, 0034(a). Here, Diana's system automatically initiates the communication after the user calls the number. In both Diana and Applicant's invention, the user performs an action that effectively instructs the system/machine to initiate the communication. In Applicant's invention, the user clicks on a "CALL NOW" button, initiating the communication, and yet Applicant states and claims that the system/machine "automatically initiates the communication"; the Examiner notes that Applicant does not disclose a system/machine that can (e.g., read the user's mind and) initiate the communication absent the user's initial act. Similarly, in Diana, the user calls a phone number, initiating the communication, and the system/machine 'automatically initiates the communication.' If Diana's system/machine cannot be deemed to automatically initiate the communication because of the user's prior act, it 
Second, while, as noted, Applicant is understood to be arguing against Diana, Fig. 1, 32b, 0034(a), the previous Office Action also cited Diana Fig. 1, 32c, 0034(b) as teaching the claimed automatic initiation of the communication. Here, the user enters/submits his/her phone number and the system automatically initiates the communication, similarly to Applicant's invention in which the user clicks on the "CALL NOW" button and the system automatically initiates the communication.
The remainder of Applicant's arguments are not arguments independent of the foregoing arguments but rather merely generate their conclusions by a fortiori reasoning based on the foregoing arguments. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 3-5, 7-11, 13, 14, 17, 18 and 21-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5-7, 11, 13, 14, 16 and 19 of U.S. Patent No. 9,800,732 (Stuart et al., which is the parent of the instant application) in view of Diana et al. (U.S. Patent Application Publication No. 2006/0265259 A1), hereafter Diana, Hsieh (U.S. Patent Application Publication No. 2007/0291923 A1), and Altberg et al. (U.S. Patent No. 8,437,256) hereafter, Altberg. Although the claims at issue are not identical, they are not patentably distinct from each other; Diana, Hsieh and Altberg teach the limitations not in the claims of U.S. Patent No. 9,800,732, as per the rejections under 35 U.S.C. 102 and 103 above. 
.

Claim Rejections - 35 U.S.C. § 112 
35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 


Claim 27 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Not in the Specification
Claim 27 recites "wherein the second control of the GUI is based on the first user input to the first control of the GUI."
The specification 0027 states:
"When the user activates the "Call me" [sic] control button associated with the listing, the business rules engine 250 selects a provider from the associated group of providers based on predetermined business rules." 

However, no support is found for the "CALL NOW" control button being based on the first user input to the first control, and accordingly no support is found for claim 27. See also the rejection of this claim under 35 U.S.C. 112(b) below.


35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5, 7-11, 13, 14, 17, 18 and 21-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Means Plus Function
Claims 1 and 11 recite:
"causing display … a first control to specify a selection criteria associated with providers of a service …" 
Claim 25 recites:
"displaying … a first control to permit a user of the client device to specify a selection criterion associated with providers of a service
The claim limitations above do not use the word “means” but are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use generic placeholders, "first control," that are coupled with functional language, "(permit a user of the client device to) specify a selection criteria associated with providers of a service", without reciting sufficient structures to perform the recited functions and the generic placeholders are not preceded by structural modifiers.
This claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed functions and/or to clearly link the structure, material, or acts to the functions. Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 3-5, 7-10, 13, 14, 17, 18, 21-24, 26 and 27 are rejected by virtue of their dependency from a rejected base claim.
Relative Term
Claim 21 recites "wherein … additional user input following the second user input." In this recitation, the word "additional" is a relative term, but it is not clear what it is relative to (additional to what?), as further explained in the Response to Arguments, above. Accordingly, the metes and bounds of the claim are unclear.

Unclear Scope 
Claim 27 recites "wherein the second control of the GUI is based on the first user input to the first control of the GUI." In view of Applicant's disclosure, it is not clear what is meant by the second control being based on the first user input to the first control, or how the second control can be based on the first user input to the first control. The second control, namely, the "CALL NOW" button, is a fixed entity, so, e.g., it is not clear how the second control can change in response to (or otherwise be based on) the user's input to the first control.
An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1, 3-5, 7-11, 13, 14, 17, 18, 21, 23, 24 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Diana et al. (U.S. Patent Application Publication No. 2006/0265259 A1), hereafter Diana.

Regarding Claims 1 and 11
Diana teaches:
causing display of a graphical user interface (GUI) (Fig. 1A, 32) that includes at least a first control (Fig. 1A, 0034(c)) to specify selection criteria associated with providers of a service and a second control (Fig. 1A, 32b, 32c, 0034(a), 0034(b)) to initiate a communication with one of the providers of the service that satisfy the specified selection criteria, wherein the first control and the second control are displayed on a same screen of the GUI, and wherein the first control is different from the second control; (Fig. 1A, 32, 32b, 32c, 0034)
obtaining a first user input to the first control of the GUI to specify the selection criteria associated with providers of a service; (Fig. 1A, 0034(c))
receiving a second user input to the second control of the GUI to initiate the communication with one of the providers of the service that satisfy the specified selection criteria, wherein the first and second user inputs are received via the same screen of the GUI and do not identify a specific provider of the service (0017 "call carrying pathway was uniquely pre-assigned (at least for a predefined length of time, i.e. a day) … to a pre-identified sponsor or lead seller and also to a pre-identified product and/or service …"; 0035 "So the system-supplied specific telephone number 32b logically links the in-calling consumer 30 to at least one of the pre-identified promoter or sponsor 20 and a pre-identified mix of products (X) and/or services (Y) 32a"); (Fig. 1A, 32b, 32c, 
in response to the second user input to initiate the communication, automatically selecting a provider of the service that satisfies the specified selection criteria and automatically initiating a communication with the automatically selected provider. (0032-0035, 0013, 0014, 0017, 0024) 
obtaining a third user input (feedback, rating information); and (0091-0096)
communicating the third user input to the automatically selected provider (seller). (0093, 0096)
(claim 11) one or more processors; and a non-transitory computer readable storage medium comprising instructions that when executed by the one or processors cause the one or more processors to perform operations comprising: (0013 "machine-implemented method")

Regarding Claims 3 and 13
Diana teaches the limitations of base claims 1 and 11 as set forth above. Diana further teaches: 
wherein the selection criteria include a price (0014 "scale of transaction indicator," 0044 "consumer budget limits for contemplated transactions") for the service. (0014, 0044, 

Regarding Claims 4 and 14
Diana teaches the limitations of base claims 1 and 11 as set forth above. Diana further teaches:
wherein the selection criteria include a geographic location of the service (geographic zone identifier). (0014)

Regarding Claims 5 and 15
Diana teaches the limitations of base claims 1 and 11 as set forth above. Diana further teaches:
wherein the selection criteria include a reputation (customer rating) of a provider of the service. (0014) 

Regarding Claims 7 and 17
Diana teaches the limitations of base claims 1 and 11 as set forth above. Diana further teaches: 
storing information associated with the user (incoming lead segmentation data). (0084)

Regarding Claims 8 and 18
Diana teaches the limitations of base claims 1 and 11 and intervening claims 7 and 17 as set forth above. Diana further teaches: 
making information associated with the user (0109 segmentation data) available to the automatically selected provider (0109 lead buyer). (0108-0111, esp. 0109)

Regarding Claim 9
Diana teaches the limitations of base claim 1 as set forth above. Diana further teaches:
obtaining feedback from the user. (0091-0096)

Regarding Claim 10
Diana teaches the limitations of base claim 1 as set forth above. Diana further teaches:
wherein the automatically initiated communication is a voice over Internet protocol (VoIP) call. (0109)

Regarding Claim 21
Diana teaches the limitations of base claim 1 as set forth above. Diana further teaches:
wherein both the automatically selecting and the automatically initiating occur in response to the second user input and without any additional user input following the second user input. (0023, 0024)


Regarding Claim 23
Diana teaches the limitations of base claim 1 as set forth above. Diana further teaches:
wherein the selection criteria comprises a location and a price of the service. (As per claims 3 and 13, 4 and 14, above)

Regarding Claim 24
Diana teaches the limitations of base claim 1 as set forth above. Diana further teaches:
wherein the automatically selecting the provider of the service further comprises comparing the specified selection criteria to providers listed in a providers database. (0076, 0093, 0095, 0097)

Regarding Claim 27
Diana teaches the limitations of base claim 1 as set forth above. Diana further teaches:
wherein the second control of the GUI is based on the first user input to the first control of the GUI. (Figs. 1A and 3 and associated description, 0012-0024, 0101-0113)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 22 is rejected under 35 U.S.C. 103 as being unpatentable over Diana et al. (U.S. Patent Application Publication No. 2006/0265259 A1), hereafter Diana, in view of Hsieh (U.S. Patent Application Publication No. 2007/0291923 A1). 

Regarding Claim 22
Diana teaches the limitations of base claim 1 as set forth 
after initiating the communication with the automatically selected provider of the service, displaying, in the GUI, a … message control that enables the user to send a … message to the automatically selected provider, and wherein the third user input comprises … received via the … message control. (0091-0096)
Diana teaches that buyer and seller may be automatically connected and communicate via text message, i.e., instant message and web chat (0017, 0090, 0113), and that immediately upon termination of the interaction between buyer and seller the buyer is presented with a survey to review/rate the seller/ product/service (taught at 0091-0096), but Diana does not explicitly disclose that the medium of text messaging is used for this or other surveys/feedback/reviews/rating. However, Hsieh teaches:
… text … text … text … text …; (0032)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Diana's systems and methods of matching and connecting buyers and sellers, by incorporating therein these teachings of Hsieh's indicating that feedback/ reviews may be in the form of text messages, because Hsieh's teachings of providing reviews, e.g., in text or numerical form, .

Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Diana et al. (U.S. Patent Application Publication No. 2006/0265259 A1), hereafter Diana, in view of Hsieh (U.S. Patent Application Publication No. 2007/0291923 A1), and further in view of Altberg et al. (U.S. Patent No. 8,437,256) hereafter, Altberg (relying on priority date of provisional application no. 60/764,719).

Regarding Claim 25
Diana teaches:
displaying, at a client device, a user interface that includes a first control to permit a user of the client device to specify selection criteria associated with providers of a service and a second control to initiate contact with one of the providers of the service that satisfy the specified selection criteria, wherein the first control is different from the second control; (As per claims 1 and 11, "causing 
receiving, via the first control of the user interface, a first user input to specify the selection criteria associated with the providers of the service; (As per claims 1 and 11, "obtaining a first user input …") 
receiving, via the second control of the user interface, a second user input to initiate contact with one of the providers of the service that satisfy the specified selection criteria, wherein the first user input and the second user input do not identify a specific provider of the service; (As per claims 1 and 11, "receiving …")
responsive to the second user input, automatically selecting a provider of the service that satisfies the specified selection criteria and automatically contacting the automatically selected provider of the service; (As per claims 1 and 11, "in response to …")
… an indication that the automatically selected provider of the service is being contacted; (0038, 0046)
displaying, via the user interface, a … message control that enables the user to send a … message to the automatically selected provider of the service; (0091-0096)
receiving, via the … message control of the user interface, a third user input comprising a … message for the automatically selected provider of the service; and (0091-0096)
communicating the … message, over a network, to the automatically selected provider of the service. (0091-0096)
Diana teaches that a buyer is provided with an indication that the automatically selected provider of the service is being contacted (e.g., 0038 ("the consumer will be asked to participate in a live chat with a potential vendor"), 0046 ("the IVR system 45 may ask the on-hold consumer 30 to “Please hang on for just a few more seconds while we connect you to one of our operators")), but Diana does not explicitly disclose that this indication is displayed via the user interface. However, Altberg teaches:
displaying, via the user interface, an indication that the automatically selected provider of the service is being contacted; (7:31-50, Fig. 4 (0058-0062, Fig. 4, in provisional application))
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Diana's systems and methods of matching and connecting buyers and sellers, by incorporating therein these teachings of Altberg's regarding displaying, via the user interface, an indication that the automatically selected provider of the service is being contacted, because the purpose behind these teachings of Altberg's -- namely, to 
Diana teaches related subject matter (as explained with respect to claim 22 above) but does not explicitly disclose "text" as per below. However, Hsieh teaches:
… text … text …; (0032)
… text … text …; (0032)
… text …; (0032)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have combined Hsieh with Diana in the manner and for the reasons set forth above with respect to claim 22.  

Regarding Claim 26
Diana in view of Hsieh and Altberg teaches the limitations of base claim 25 as set forth above. Diana further teaches:
wherein automatically selecting the provider of the service and automatically contacting the automatically selected provider of the service occurs in response to the first and second user input and without any additional user input. (As per claim 21)

Conclusion
The prior art made of record and not relied upon, as set forth in the accompanying Notice of References Cited (PTO-892), is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS W PINSKY whose telephone number is (571)272-4131.  The examiner can normally be reached on 8:30 am - 5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DWP/
Examiner, Art Unit 3692
/ERIC T WONG/Primary Examiner, Art Unit 3692